Stephens, J.
1. The rule of this court as contained in section 6340 of the Civil Code of 1910, which is the same as the rule of the Supreme Court which was interpreted in Smith v. State, 117 Ga. 16 (43 S. E. 440), provides that “all attorneys representing the plaintiff in error, as well those heard orally or by briefs in this court as those signing the bill of exceptions, are jointly and severally bound for costs, save where the pauper affidavit is filed in the clerk’s office of the court below, and a certified copy thereof is transmitted to this court with and as a part of the transcript of the record, or, if no transcript is required, with the bill of exceptions.” Where it appears that the certified copy of the pauper affidavit which was filed in the clerk’s office of the court below was filed on the same date that the bill of exceptions and the transcript of the record were filed in this court, and that the certified copy of the pauper affidavit was not transmitted to this court until some days after the bill of exceptions and the transcript of the record were filed in this court, and was therefore not “transmitted with and as a part of the transcript of the record,” the plaintiff in error is not relieved from payment of costs. Smith v. State, supra; Reddick v. State, 45 Ga. App. 353 (164 S. E. 455). Counsel of record in this court for the plaintiff in error is responsible for the costs in this court.
2. Counsel for the plaintiff in error having been notified that the case was submitted on briefs, subject to payment of costs within ten days, or the ease would be dismissed, and the costs not having been paid, the writ of error is dismissed.

Writ of error dismissed, with direction that execution for costs in this court he issued against counsel of record for plaintiff in error in this cou/rt)


Jenlvins, P. J., and Sutton, J., concur.